SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Financial Statements As of September 30, 2014 and report on review of Quarterly Information (A free translation of the original in Portuguese) Petróleo Brasileiro S.A. – Petrobras Index Report on review of quarterly information 2 Company Data / Share Capital Composition 5 Company Data / Cash Dividends 6 Individual Interim Accounting Information 7 Consolidated Interim Accounting Information 15 Notes to the financial statements 23 1 . The Company and its operations 23 2 . Basis of preparation of interim financial information 24 3 . The “Lava Jato (Car Wash) Operation” and its effects on the Company 24 4 . Basis of consolidation 34 5 . Summary of significant accounting policies 35 6 . Cash and cash equivalents 35 7 . Marketable securities 36 8 . Trade and other receivables 36 9 . Inventories 38 10 . Disposal of assets and legal mergers 38 11 . Investments 41 12 . Property, plant and equipment 43 13 . Intangible assets 44 14 . Impairment 45 15 . Exploration for and evaluation of oil and gas reserves 45 16 . Trade payables 46 17 . Finance debt 47 18 . Leases 50 19 . Related parties 50 20 . Provision for decommissioning costs 54 21 . Taxes 54 22 . Employee benefits 58 23 . Shareholders’ equity 62 24 . Sales revenues 62 25 . Other expenses, net 63 26 . Costs and Expenses by nature 64 27 . Net finance income (expense), net 65 28 . Supplemental information on statement of cash flows 65 29 . Segment information 66 30 . Provisions for legal proceedings, contingent liabilities and contingent assets 70 31 . Commitment to purchase natural gas 75 32 . Collateral for crude oil exploration concession agreements 76 33 . Risk management 76 34 . Fair value of financial assets and liabilities 80 35 . Subsequent events 80 36 . Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2013 and the interim statements as of September 30, 2014 83 Supplementary information 84 2 Report on review of quarterly information (A free translation of the original in Portuguese) To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form for the quarter ended September 30, 2014, comprising the balance sheet as at that date and the statements of income, comprehensive income, changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 (R1), Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 (R1) and International Accounting Standard IAS 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information. Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attent­ion that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Emphasis – Impact of the Lava Jato Operation on the Company’s results We draw attention to note 3 of the interim financial information which describes the impact of the “Lava Jato Operation” on the Company, including: (i) the write-off of R$ 6.194 million in the consolidated interim financial information (R$ 4.788 million in the parent company financial information) related to overpayments incorrectly capitalized on the acquisition of fixed assets; (ii) actions being taken in response to this matter, including internal investigations which are being conducted by outside legal counsel under the supervision of a Special Committee created by the Company; and (iii) the investigation which is being conducted by the Securities and Exchange Commission – SEC. We also draw attention to note 30.4 of the interim financial information which describes legal actions filed against the Company, for which a possible loss, or range of possible losses, cannot be reasonably estimated as they are in their preliminary stages. Our report is not modified as a result of these matters. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the nine-month period ended September 30, 2014. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Rio de Janeiro, April 22, 2015 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ Petróleo Brasileiro S.A. – Petrobras Company Data / Share Capital Composition Number of Shares (Thousand) Current Quarter 09/30/2014 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 5 Petróleo Brasileiro S.A. – Petrobras Company Data / Cash Dividends Event Approval Date Type Payment Begin Type of Shares Class of shares Dividends Per Share (Reais/Share) Board of Directors Meeting 02/25/2014 Interest on Shareholders' equity 04/25/2014 Preferred 0.96720 Board of Directors Meeting 02/25/2014 Interest on Shareholders' equity 04/25/2014 Common 0.52170 6 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description September 30, 2014 December 31, 2013 1 Total Assets 664,377,000 633,173,000 1.01 Current Assets 77,938,000 87,480,000 1.01.01 Cash and Cash Equivalents 10,674,000 7,917,000 1.01.02 Marketable securities 14,946,000 22,752,000 1.01.03 Trade Receivables, Net 15,119,000 16,301,000 1.01.04 Inventories 26,374,000 27,476,000 1.01.06 Recoverable Income Taxes 5,756,000 9,281,000 1.01.06.01 Current Recoverable Income Taxes 5,756,000 9,281,000 1.01.06.01.01 Current Income Tax and Social Contribution 935,000 1,468,000 1.01.06.01.02 Other Recoverable Taxes 4,821,000 7,813,000 1.01.08 Other Current Assets 5,069,000 3,753,000 1.01.08.01 Assets classified as held for sale 1,173,000 781,000 1.01.08.03 Others 3,896,000 2,972,000 1.01.08.03.01 Advances to Suppliers 714,000 1,407,000 1.01.08.03.02 Others 3,182,000 1,565,000 1.02 Non-Current Assets 586,439,000 545,693,000 1.02.01 Long-Term Receivables 33,268,000 26,330,000 1.02.01.01 Marketable securities measured at Fair Value 13,000 31,000 1.02.01.02 Marketable securities measured at Amortized Cost 239,000 226,000 1.02.01.03 Trade Receivables, Net 9,593,000 4,453,000 1.02.01.06 Deferred income Taxes 9,497,000 10,899,000 1.02.01.06.02 Deferred Taxes and contributions 9,497,000 10,899,000 1.02.01.09 Other Non-Current Assets 13,926,000 10,721,000 1.02.01.09.03 Advances to Suppliers 1,408,000 2,172,000 1.02.01.09.04 Judicial Deposits 5,601,000 4,826,000 1.02.01.09.05 Other Long-Term Assets 6,917,000 3,723,000 1.02.02 Investments 87,456,000 83,497,000 1.02.03 Property, Plant and Equipment 450,784,000 402,567,000 1.02.04 Intangible Assets 14,910,000 33,289,000 1.02.05 Deferred charges 21,000 10,000 7 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description September 30, 2014 December 31, 2013 2 Total Liabilities 664,377,000 633,173,000 2.01 Current Liabilities 104,665,000 102,049,000 2.01.01 Payroll, profit sharing and related charges 6,920,000 4,127,000 2.01.02 Trade Payables 27,636,000 25,961,000 2.01.04 Current debt and Finance Lease Obligations 54,068,000 48,411,000 2.01.04.01 Current debt 52,894,000 46,627,000 2.01.04.03 Finance Lease Obligations 1,174,000 1,784,000 2.01.05 Other Liabilities 13,942,000 21,730,000 2.01.05.02 Others 13,942,000 21,730,000 2.01.05.02.01 Dividends and interest on capital payable − 9,301,000 2.01.05.02.04 Other taxes 11,116,000 9,734,000 2.01.05.02.05 Other accounts payable 2,826,000 2,695,000 2.01.06 Provisions 2,099,000 1,820,000 2.01.06.02 Other Provisions 2,099,000 1,820,000 2.01.06.02.04 Pension and Medical Benefits 2,099,000 1,820,000 2.02 Non-Current Liabilities 218,256,000 182,984,000 2.02.01 Non-current debt and Finance Lease Obligations 137,484,000 111,696,000 2.02.01.01 Non-current debt 132,885,000 105,737,000 2.02.01.03 Finance Lease Obligations 4,599,000 5,959,000 2.02.03 Deferred Income Taxes 22,700,000 24,259,000 2.02.03.01 Deferred Income Tax and Social Contribution 22,700,000 24,259,000 2.02.04 Provisions 58,072,000 47,029,000 2.02.04.01 Provisions for legal proceedings (tax, labor, civil and pension) 3,285,000 2,280,000 2.02.04.02 Other Provisions 54,787,000 44,749,000 2.02.04.02.04 Pension and Medical Benefits 38,597,000 26,077,000 2.02.04.02.05 Provision for decommissioning costs 14,590,000 15,320,000 2.02.04.02.06 Other Provisions 1,600,000 3,352,000 2.03 Shareholders' Equity 341,456,000 348,140,000 2.03.01 Share Capital 205,432,000 205,411,000 2.03.02 Capital Reserves 967,000 1,048,000 2.03.04 Profit Reserves 148,904,000 148,925,000 2.03.05 Retained earnings 4,952,000 − 2.03.08 Tax Incentives Reserve (18,799,000) (7,244,000) 8 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Income (R$ thousand) Account Code Account Description Current Quarter 07/01/2014 to 09/30/2014 Accumulated of the Current Year 01/01/2014 to 09/30/2014 Same Quarter of the Previous Year 07/01/2013 to 09/30/2013 Accumulated of the Previous Year 01/01/2013 to 09/30/2013 3.01 Sales Revenues 68,674,000 198,339,000 60,720,000 175,350,000 3.02 Cost of Sales (53,996,000) (156,044,000) (48,745,000) (136,509,000) 3.03 Gross Profit 14,678,000 42,295,000 11,975,000 38,841,000 3.04 Operating Expenses / Income (20,035,000) (35,247,000) (8,177,000) (17,555,000) 3.04.01 Selling Expenses (6,269,000) (12,910,000) (3,364,000) (9,567,000) 3.04.02 General and Administrative Expenses (1,899,000) (5,451,000) (1,993,000) (5,498,000) 3.04.05 Other Operating Expenses (14,036,000) (25,263,000) (5,004,000) (12,227,000) 3.04.05.01 Other Taxes (265,000) (673,000) (64,000) (239,000) 3.04.05.02 Research and Development Expenses (658,000) (1,839,000) (580,000) (1,808,000) 3.04.05.03 Exploration Costs (2,245,000) (5,377,000) (2,057,000) (4,440,000) 3.04.05.04 Profit sharing (109,000) (642,000) (175,000) (865,000) 3.04.05.05 Other operating expenses, net (5,971,000) (11,944,000) (2,128,000) (4,875,000) 3.04.05.06 Write-off - overpayments incorrectly capitalized (4,788,000) (4,788,000) − − 3.04.06 Share of profit / gains on interest in equity-accounted investments 2,169,000 8,377,000 2,184,000 9,737,000 3.05 Net income before financial results, profit sharing and income taxes (5,357,000) 7,048,000 3,798,000 21,286,000 3.06 Finance income (expenses), net (1,074,000) (462,000) 160,000 (361,000) 3.06.01 Finance Income 821,000 2,756,000 1,402,000 2,821,000 3.06.01.01 Finance Income 821,000 2,442,000 1,402,000 2,821,000 3.06.01.02 Foreign Exchange and Inflation Indexation Charges, Net − 314,000 − − 3.06.02 Finance Expenses (1,895,000) (3,218,000) (1,242,000) (3,182,000) 3.06.02.01 Finance Expenses (1,281,000) (3,218,000) (779,000) (1,538,000) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net (614,000) − (463,000) (1,644,000) 3.07 Net Income Before Income Taxes (6,431,000) 6,586,000 3,958,000 20,925,000 3.08 Income Tax and Social Contribution 1,072,000 (1,642,000) (597,000) (3,768,000) 3.08.02 Deferred 1,072,000 (1,642,000) (597,000) (3,768,000) 3.09 Net Income from Continuing Operations (5,359,000) 4,944,000 3,361,000 17,157,000 3.11 Income / Loss for the Period (5,359,000) 4,944,000 3,361,000 17,157,000 3.99 Basic Income per Share (Reais / Share) 3.99.01 Basic Income per Share − 3.99.01.01 Common (0.41000) 0.3800 0.2600 1.3200 3.99.01.02 Preferred (0.41000) 0.3800 0.2600 1.3200 3.99.02 Diluted Income per Share − 3.99.02.01 Common (0.41000) 0.3800 0.2600 1.3200 3.99.02.02 Preferred (0.41000) 0.3800 0.2600 1.3200 9 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Comprehensive Income (R$ thousand) Account Code Account Description Current Quarter 07/01/2014 to 09/30/2014 Accumulated of the Current Year 01/01/2014 to 09/30/2014 Same Quarter of the Previous Year 07/01/2013 to 09/30/2013 Accumulated of the Previous Year 01/01/2013 to 09/30/2013 4.01 Net Income for the Period (5,359,000) 4,944,000 3,361,000 17,157,000 4.02 Other Comprehensive Income (14,035,000) (11,547,000) (328,000) (4,134,000) 4.02.01 Actuarial gains / (losses) on defined benefit pension plans (11,254,000) (11,254,000) − − 4.02.02 Deferred income tax and social contribution on actuarial gains / (losses) on defined benefit pension plans 1,952,000 1,952,000 − − 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity (11,749,000) (5,261,000) (760,000) (8,028,000) 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Reclassified to Profit or Loss 273,000 970,000 335,000 335,000 4.02.09 Deferred Income Tax and Social Contribution on Cash Flow Hedge 3,590,000 1,384,000 126,000 2,125,000 4.02.10 Share of Other Comprehensive Income of Equity-accounted Investments 3,153,000 662,000 (29,000) 1,434,000 4.03 Total Comprehensive Income for the Period (19,394,000) (6,603,000) 3,033,000 13,023,000 10 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 09/30/2014 Accumulated of the Previous Year 01/01/2013 to 09/30/2013 6.01 Net cash provided by operating activities 31,966,000 25,718,000 6.01.01 Cash provided by operating activities 36,266,000 34,489,000 6.01.01.01 Net Income for the Period 4,944,000 17,157,000 6.01.01.03 Pension and medical benefits (actuarial expense) 2,783,000 3,785,000 6.01.01.04 Share of Profit of Equity-accounted Investments (8,377,000) (9,737,000) 6.01.01.05 Depreciation, Depletion and Amortization 15,893,000 15,432,000 6.01.01.06 Impairment charges on property, plant and equipment and other assets 459,000 210,000 6.01.01.07 Exploration expenditures written off 4,136,000 2,797,000 6.01.01.08 (Gains) / losses on disposal / write-offs of non-current assets, E&P areas returned and cancelled projects 3,912,000 5,000 6.01.01.09 Foreign Exchange variation, indexation and finance charges 2,900,000 1,059,000 6.01.01.10 Deferred income taxes, net 1,642,000 3,768,000 6.01.01.11 Ver Tradução 4,788,000 − 6.01.01.12 Allowance for impairment of trade receivables 3,186,000 13,000 6.01.02 Decrease / (Increase) in assets / Increase/(Decrease) in liabilities (4,300,000) (8,771,000) 6.01.02.01 Trade and Other Receivables (2,776,000) (4,034,000) 6.01.02.02 Inventories 661,000 (2,963,000) 6.01.02.03 Other Assets (6,771,000) (1,974,000) 6.01.02.04 Trade Payables 2,079,000 1,147,000 6.01.02.05 Taxes payable (20,000) (2,055,000) 6.01.02.06 Pension and Medical Benefits (1,236,000) (1,053,000) 6.01.02.07 Other Liabilities 3,763,000 2,161,000 6.02 Net cash - Investing Activities (31,228,000) (65,915,000) 6.02.01 Capital expenditures (45,686,000) (46,871,000) 6.02.02 Investments in investees (2,848,000) (11,990,000) 6.02.03 Proceeds from disposal of assets (divestment) 893,000 174,000 6.02.04 Investments in marketable securities 9,062,000 (9,741,000) 6.02.05 Dividends Received 3,140,000 2,513,000 6.02.06 Cash and Cash Equivalents of Consolidated Companies previously accounted for by the equity method 4,211,000 − 6.03 Net cash - Financing Activities 2,019,000 41,840,000 6.03.02 Proceeds from long-term financing 71,460,000 124,693,000 6.03.03 Repayment of Principal (57,422,000) (75,037,000) 6.03.04 Repayment of Interest (3,270,000) (2,042,000) 6.03.05 Dividends paid (8,749,000) (5,774,000) 6.05 Net increase/ (decrease) in cash and cash equivalents 2,757,000 1,643,000 6.05.01 Cash and cash equivalents at the beginning of the year 7,917,000 17,393,000 6.05.02 Cash and cash equivalents at the end of the period 10,674,000 19,036,000 11 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 09/30/2014 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity 5.01 Balance at the beginning of the period 205,411,000 1,048,000 148,925,000 − (7,244,000) 348,140,000 5.03 Adjusted Opening Balance 205,411,000 1,048,000 148,925,000 − (7,244,000) 348,140,000 5.04 Transactionswith owners 21,000 (81,000) (21,000) 8,000 (8,000) (81,000) 5.04.01 Capital Increases 21,000 − (21,000) − − − 5.04.08 Change in Interest in Subsidiaries − (81,000) − − − (81,000) 5.04.09 Realization of the Deemed Cost − − − 8,000 (8,000) − 5.05 Total of Comprehensive Income − − − 4,944,000 (11,547,000) (6,603,000) 5.05.01 Net Income for the Period − − − 4,944,000 − 4,944,000 5.05.02 Other Comprehensive Income − (11,547,000) (11,547,000) 5.07 Balance at the end of the period 205,432,000 967,000 148,904,000 4,952,000 (18,799,000) 341,456,000 12 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 09/30/2013 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity 5.01 Balance at the beginning of the period 205,392,000 939,000 134,980,000 − 2,129,000 343,440,000 5.02 Prior period adjustments − − − (154,000) (14,505,000) (14,659,000) 5.03 Adjusted Opening Balance 205,392,000 939,000 134,980,000 (154,000) (12,376,000) 328,781,000 5.04 Transactionswith owners 19,000 30,000 (19,000) 8,000 (8,000) 30,000 5.04.01 Capital Increases 19,000 − (19,000) − − − 5.04.08 Change in Interest in Subsidiaries − 30,000 − − − 30,000 5.04.09 Realization of the Deemed Cost − − − 8,000 (8,000) − 5.05 Total of Comprehensive Income − − − 17,157,000 (4,134,000) 13,023,000 5.05.01 Net Income for the Period − − − 17,157,000 − 17,157,000 5.05.02 Other Comprehensive Income − (4,134,000) (4,134,000) 5.07 Balance at the end of the period 205,411,000 969,000 134,961,000 17,011,000 (16,518,000) 341,834,000 13 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 09/30/2014 Accumulated of the Previous Year 01/01/2013 to 09/30/2013 7.01 Sales Revenues 302,049,000 275,475,000 7.01.01 Sales of Goods and Services 247,479,000 221,247,000 7.01.02 Other Revenues 6,791,000 5,162,000 7.01.03 Revenues Related to the Construction of Assets to be Used in Own Operations 50,965,000 49,079,000 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (3,186,000) (13,000) 7.02 Inputs Acquired from Third Parties (179,106,000) (149,091,000) 7.02.01 Cost of Sales (83,754,000) (72,854,000) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (71,440,000) (60,057,000) 7.02.03 Impairment charges / reversals of Assets (459,000) (210,000) 7.02.04 Others (23,453,000) (15,970,000) 7.02.04.01 Write-off - overpayments incorrectly capitalized (4,788,000) − 7.02.04.02 Others (18,665,000) (15,970,000) 7.03 Gross Added Value 122,943,000 126,384,000 7.04 Retentions (15,893,000) (15,432,000) 7.04.01 Depreciation, Amortization and Depletion (15,893,000) (15,432,000) 7.05 Net Added Value Produced 107,050,000 110,952,000 7.06 Transferred Added Value 13,553,000 14,342,000 7.06.01 Share of Profit of Equity-accounted Investments 8,377,000 9,737,000 7.06.02 Finance Income 4,577,000 4,048,000 7.06.03 Others 599,000 557,000 7.07 Total Added Value to be Distributed 120,603,000 125,294,000 7.08 Distribution of Added Value 120,603,000 125,294,000 7.08.01 Employee compensation 19,697,000 16,709,000 7.08.01.01 Salaries 14,722,000 11,087,000 7.08.01.02 Fringe Benefits 4,203,000 4,924,000 7.08.01.03 Unemployment benefits (FGTS) 772,000 698,000 7.08.02 Taxes and contributions 59,806,000 58,986,000 7.08.02.01 Federal 38,408,000 38,723,000 7.08.02.02 State 21,254,000 20,186,000 7.08.02.03 Municipal 144,000 77,000 7.08.03 Return on third-party capital 36,156,000 32,442,000 7.08.03.01 Interest 10,990,000 8,971,000 7.08.03.02 Rental expenses 25,166,000 23,471,000 7.08.04 Return on Shareholders' Equity 4,944,000 17,157,000 7.08.04.03 Retained Earnings (losses) for The Period 4,944,000 17,157,000 14 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 09/30/2014 12/31/2013 1 Total Assets 815,741,000 752,967,000 1.01 Current Assets 142,950,000 123,351,000 1.01.01 Cash and Cash Equivalents 49,624,000 37,172,000 1.01.02 Marketable securities 20,674,000 9,101,000 1.01.03 Trade and Other Receivables 21,549,000 22,652,000 1.01.04 Inventories 32,437,000 33,324,000 1.01.06 Recoverable Income Taxes 8,603,000 11,646,000 1.01.06.01 Current Recoverable Income Taxes 8,603,000 11,646,000 1.01.06.01.01 Current Income Tax and Social Contribution 2,291,000 2,484,000 1.01.06.01.02 Other Recoverable Taxes 6,312,000 9,162,000 1.01.08 Other Current Assets 10,063,000 9,456,000 1.01.08.01 Assets classified as held for sale 5,052,000 5,638,000 1.01.08.03 Others 5,011,000 3,818,000 1.01.08.03.01 Advances to Suppliers 902,000 1,600,000 1.01.08.03.02 Others 4,109,000 2,218,000 1.02 Non-Current Assets 672,791,000 629,616,000 1.02.01 Long-Term Receivables 47,875,000 44,000,000 1.02.01.01 Marketable securitiess measured at Fair Value 13,000 31,000 1.02.01.02 Marketable securities measured at Amortized Cost 281,000 276,000 1.02.01.03 Trade and Other Receivables 12,708,000 10,616,000 1.02.01.06 Deferred Income Taxes 13,662,000 15,250,000 1.02.01.06.01 Deferred Income Tax and Social Contribution 2,431,000 2,647,000 1.02.01.06.02 Deferred Taxes and Contributions 11,231,000 12,603,000 1.02.01.09 Other Non-Current Assets 21,211,000 17,827,000 1.02.01.09.03 Advances to Suppliers 7,245,000 7,566,000 1.02.01.09.04 Judicial deposits 6,740,000 5,866,000 1.02.01.09.05 Other Long-Term Assets 7,226,000 4,395,000 1.02.02 Investments 15,537,000 15,615,000 1.02.03 Property, Plant and Equipment 591,606,000 533,880,000 1.02.04 Intangible Assets 17,773,000 36,121,000 15 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 09/30/2014 12/31/2013 2 Total Liabilities 815,741,000 752,967,000 2.01 Current Liabilities 84,708,000 82,525,000 2.01.01 Payroll, profit sharing and related charges 7,931,000 4,806,000 2.01.02 Trade Payables 27,658,000 27,922,000 2.01.03 Taxes 823,000 659,000 2.01.03.01 Federal Taxes 823,000 659,000 2.01.03.01.01 Income Tax and Social Contribution Payable 823,000 659,000 2.01.04 Current debt and Finance Lease Obligations 28,243,000 18,782,000 2.01.04.01 Current debt 28,204,000 18,744,000 2.01.04.03 Finance Lease Obligations 39,000 38,000 2.01.05 Other Liabilities 17,264,000 25,930,000 2.01.05.02 Others 17,264,000 25,930,000 2.01.05.02.01 Dividends and interest on capital payable − 9,301,000 2.01.05.02.04 Other Taxes 12,150,000 10,938,000 2.01.05.02.05 Other accounts payable 5,114,000 5,691,000 2.01.06 Provisions 2,198,000 1,912,000 2.01.06.02 Other Provisions 2,198,000 1,912,000 2.01.06.02.04 Pension and Medical Benefits 2,198,000 1,912,000 2.01.07 Liabilities associated with non-current Assets Held For Sale and Discontinued 591,000 2,514,000 2.01.07.01 Liabilities associated with Non-current Assets Held For Sale 591,000 2,514,000 2.02 Non-Current Liabilities 388,637,000 321,108,000 2.02.01 Non-current debt and Finance Lease Obligations 303,461,000 249,038,000 2.02.01.01 Non-Current debt 303,297,000 248,867,000 2.02.01.03 Finance Lease Obligations 164,000 171,000 2.02.03 Deferred Income Taxes 21,923,000 23,206,000 2.02.03.01 Deferred Income Tax and Social Contribution 21,923,000 23,206,000 2.02.04 Provisions 63,253,000 48,864,000 2.02.04.01 Provisions for legal proceedings (tax, labor, civil and pension) 3,978,000 2,918,000 2.02.04.02 Other Provisions 59,275,000 45,946,000 2.02.04.02.04 Pension and Medical Benefits 40,986,000 27,541,000 2.02.04.02.05 Provision for decommissioning costs 15,996,000 16,709,000 2.02.04.02.06 Other Provisions 2,293,000 1,696,000 2.03 Consolidated Shareholders' Equity 342,396,000 349,334,000 2.03.01 Share Capital 205,432,000 205,411,000 2.03.02 Capital Reserves 656,000 737,000 2.03.04 Profit Reserves 149,015,000 149,036,000 2.03.05 Retained earnings 5,021,000 − 2.03.08 Tax Incentive Reserve (18,799,000) (7,244,000) 2.03.09 Non-controlling Interests 1,071,000 1,394,000 16 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Income (R$ Thousand) Account Code Account Description Current Quarter 07/01/2014 to 09/30/2014 Accumulated of the Current Year 01/01/2014 to 09/30/2014 Same Quarter of the Previous Year 07/01/2013 to 09/30/2013 Accumulated of the Previous Year 01/01/2013 to 09/30/2013 3.01 Sales Revenues 88,377,000 252,220,000 77,700,000 223,862,000 3.02 Cost of Sales (67,936,000) (193,798,000) (61,482,000) (170,550,000) 3.03 Gross Profit 20,441,000 58,422,000 16,218,000 53,312,000 3.04 Operating Expenses / Income (25,291,000) (46,702,000) (10,231,000) (25,823,000) 3.04.01 Selling Expenses (6,733,000) (12,230,000) (2,862,000) (7,709,000) 3.04.02 General and Administrative Expenses (2,707,000) (7,847,000) (2,803,000) (7,863,000) 3.04.05 Other Operating Expenses (16,049,000) (27,616,000) (5,059,000) (11,290,000) 3.04.05.01 Other Taxes (552,000) (1,192,000) (219,000) (691,000) 3.04.05.02 Research and Development Expenses (665,000) (1,858,000) (590,000) (1,858,000) 3.04.05.03 Exploration Costs (2,314,000) (5,642,000) (2,214,000) (4,702,000) 3.04.05.04 Profit Sharing (127,000) (775,000) (229,000) (877,000) 3.04.05.05 Other Operating Expenses / Income, Net (6,197,000) (11,955,000) (1,807,000) (3,162,000) 3.04.05.06 Write-off - overpayments incorrectly capitalized (6,194,000) (6,194,000) − − 3.04.06 Share of Profit in Equity-Accounted Investments 198,000 991,000 493,000 1,039,000 3.05 Net Income Before Financial Results and Income Taxes (4,850,000) 11,720,000 5,987,000 27,489,000 3.06 Net Finance Income (Expense) (972,000) (2,086,000) (1,020,000) (3,181,000) 3.06.01 Finance Income 1,310,000 4,287,000 1,205,000 3,086,000 3.06.01.01 Finance Income 1,174,000 2,974,000 1,205,000 3,086,000 3.06.01.02 Foreign Exchange and Inflation Indexation Charges, Net 136,000 1,313,000 − − 3.06.02 Finance Expenses (2,282,000) (6,373,000) (2,225,000) (6,267,000) 3.06.02.01 Finance Expenses (2,282,000) (6,373,000) (1,240,000) (3,719,000) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net − − (985,000) (2,548,000) 3.07 Net Income Before Income Taxes (5,822,000) 9,634,000 4,967,000 24,308,000 3.08 Income Tax and Social Contribution (117,000) (4,596,000) (1,425,000) (7,252,000) 3.08.01 Current (225,000) (2,408,000) (965,000) (3,586,000) 3.08.02 Deferred 108,000 (2,188,000) (460,000) (3,666,000) 3.09 Net Income from Continuing Operations (5,939,000) 5,038,000 3,542,000 17,056,000 3.11 Consolidated Net Income / Loss for the Period (5,939,000) 5,038,000 3,542,000 17,056,000 3.11.01 Attributable to Shareholders of Petrobras (5,339,000) 5,013,000 3,395,000 17,289,000 3.11.02 Attributable to Non-controlling Interests (600,000) 25,000 147,000 (233,000) 3.99 Income per Share - (Reais / Share) − 3.99.01 Basic Income per Share − 3.99.01.01 Common (0.41000) 0.38000 0.26000 1.33000 3.99.01.02 Preferred (0.41000) 0.38000 0.26000 1.33000 3.99.02 Diluted Income per Share − 3.99.02.01 Common (0.41000) 0.38000 0.26000 1.33000 3.99.02.02 Preferred (0.41000) 0.38000 0.26000 1.33000 17 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Code Account Description Current Quarter 07/01/2014 to 09/30/2014 Accumulated of the Current Year 01/01/2014 to 09/30/2014 Same Quarter of the Previous Year 07/01/2013 to 09/30/2013 Accumulated of the Previous Year 01/01/2013 to 09/30/2013 4.01 Consolidated Net Income for the Period (5,939,000) 5,038,000 3,542,000 17,056,000 4.02 Other Comprehensive Income (13,850,000) (11,783,000) (407,000) (4,158,000) 4.02.01 Actuarial gains / (losses) on defined benefit pension plans (11,908,000) (11,909,000) − (11,000) 4.02.02 Deferred income tax and social contribution on actuarial gains / (losses) on defined benefit pension plans 2,093,000 2,093,000 − − 4.02.03 Cumulative translation adjustments 4,258,000 1,113,000 (105,000) 1,782,000 4.02.05 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Profit or Loss − − − (90,000) 4.02.06 Deferred income tax and social contribution on available-for-sale securities − − − 31,000 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity (12,223,000) (5,443,000) (798,000) (8,774,000) 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Reclassified to Profit or Loss 283,000 1,055,000 377,000 385,000 4.02.09 Deferred income tax and social contribution on Unrealized gains / (losses) on cash flow hedge 4,062,000 1,497,000 154,000 2,868,000 4.02.10 Share of other comprehensive income of equity-accounted investments (415,000) (189,000) (35,000) (349,000) 4.03 Total Comprehensive Income for the Period (19,789,000) (6,745,000) 3,135,000 12,898,000 4.03.01 Attributable to Shareholders of Petrobras (19,375,000) (6,534,000) 3,068,000 13,156,000 4.03.02 Attributable to Non-controlling Interests (414,000) (211,000) 67,000 (258,000) 18 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 09/30/2014 Accumulated of the Previous Year 01/01/2013 to 09/30/2013 6.01 Net cash provided by operating activities 47,267,000 45,434,000 6.01.01 Cash provided by operating activities 56,563,000 51,228,000 6.01.01.01 Net Income for the Period 5,013,000 17,289,000 6.01.01.02 Non-controlling Interests 25,000 (233,000) 6.01.01.03 Pension and medical benefits (actuarial expense) 3,161,000 4,135,000 6.01.01.04 Share of Profit of Equity-accounted Investments (991,000) (1,039,000) 6.01.01.05 Depreciation, Depletion and Amortization 21,869,000 20,963,000 6.01.01.06 Impairment charges on property, plant and equipment and other assets 1,404,000 837,000 6.01.01.07 Exploration expenditures written off 4,262,000 2,915,000 6.01.01.08 (Gains) / losses on disposal / write-offs of non-current assets, E&P areas returned and cancelled projects 3,768,000 (1,743,000) 6.01.01.09 Foreign exchange variation, indexation and finance charges 5,507,000 4,391,000 6.01.01.10 Deferred Income Tax, Net 2,188,000 3,666,000 6.01.01.11 Write-off - overpayments incorrectly capitalized 6,194,000 − 6.01.01.12 Allowance for impairment of trade receivables 4,163,000 47,000 6.01.02 Decrease / (Increase) in assets / Increase/(Decrease) in liabilities (9,296,000) (5,794,000) 6.01.02.01 Trade and Other Receivables (4,605,000) 590,000 6.01.02.02 Inventories 189,000 (4,801,000) 6.01.02.03 Other Assets (6,134,000) (1,086,000) 6.01.02.04 Trade Payables (1,150,000) 774,000 6.01.02.05 Taxes payable (288,000) (2,895,000) 6.01.02.06 Pension and Medical Benefits (1,316,000) (1,134,000) 6.01.02.07 Other Liabilities 4,008,000 2,758,000 6.02 Net cash provided by (used in) investing activities (68,228,000) (58,254,000) 6.02.01 Capital Expenditures (59,976,000) (65,963,000) 6.02.02 Investments in investees (397,000) (162,000) 6.02.03 Proceeds from disposal of assets (divestment) 1,356,000 4,386,000 6.02.04 Investments in marketable securities (9,978,000) 3,289,000 6.02.05 Dividends Received 767,000 196,000 6.03 Net cash provided by financing activities 32,492,000 22,649,000 6.03.01 Non-controlling interests (56,000) (200,000) 6.03.02 Proceeds from long-term financing 69,048,000 70,841,000 6.03.03 Repayment of principal (17,294,000) (33,288,000) 6.03.04 Repayment of interest (10,457,000) (8,930,000) 6.03.05 Dividends paid (8,749,000) (5,774,000) 6.04 Effect of exchange rate changes on cash and cash equivalents 921,000 1,893,000 6.05 Net increase/ (decrease) in cash and cash equivalents 12,452,000 11,722,000 6.05.01 Cash and cash equivalents at the beginning of the year 37,172,000 27,628,000 6.05.02 Cash and cash equivalents at the end of the period 49,624,000 39,350,000 19 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 09/30/2014 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Balance at the beginning of the period 205,411,000 737,000 149,036,000 − (7,244,000) 347,940,000 1,394,000 349,334,000 5.03 Adjusted Opening Balance 205,411,000 737,000 149,036,000 − (7,244,000) 347,940,000 1,394,000 349,334,000 5.04 Transactionswith owners 21,000 (81,000) (21,000) 8,000 (8,000) (81,000) (112,000) (193,000) 5.04.01 Capital Increases 21,000 − (21,000) − 5.04.06 Dividends − (56,000) (56,000) 5.04.08 Change in Interest in Subsidiaries − (81,000) − − − (81,000) (56,000) (137,000) 5.04.09 Realization of the Deemed Cost − − − 8,000 (8,000) − − − 5.05 Total of Comprehensive Income − − − 5,013,000 (11,547,000) (6,534,000) (211,000) (6,745,000) 5.05.01 Net Income for the Period − − − 5,013,000 − 5,013,000 25,000 5,038,000 5.05.02 Other Comprehensive Income − (11,547,000) (11,547,000) (236,000) (11,783,000) 5.07 Balance at the end of the period 205,432,000 656,000 149,015,000 5,021,000 (18,799,000) 341,325,000 1,071,000 342,396,000 20 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2013 to 09/30/2013 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Balance at the beginning of the period 205,392,000 630,000 134,929,000 − 2,128,000 343,079,000 2,354,000 345,433,000 5.02 Prior period adjustments − − − (154,000) (14,504,000) (14,658,000) − (14,658,000) 5.03 Adjusted Opening Balance 205,392,000 630,000 134,929,000 (154,000) (12,376,000) 328,421,000 2,354,000 330,775,000 5.04 Transactionswith owners 19,000 28,000 (19,000) 8,000 (8,000) 28,000 (306,000) (278,000) 5.04.01 Capital Increases 19,000 − (19,000) − 5.04.06 Dividends − 11,000 11,000 5.04.08 Change in Interest in Subsidiaries − 28,000 − − − 28,000 (317,000) (289,000) 5.04.09 Realization of the Deemed Cost − − − 8,000 (8,000) − − − 5.05 Total of Comprehensive Income − − − 17,289,000 (4,133,000) 13,156,000 (258,000) 12,898,000 5.05.01 Net Income for the Period − − − 17,289,000 − 17,289,000 (233,000) 17,056,000 5.05.02 Other Comprehensive Income − (4,133,000) (4,133,000) (25,000) (4,158,000) 5.07 Balance at the end of the period 205,411,000 658,000 134,910,000 17,143,000 (16,517,000) 341,605,000 1,790,000 343,395,000 21 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2014 to 09/30/2014 Accumulated of the Previous Year 01/01/2013 to 09/30/2013 7.01 Sales Revenues 370,186,000 344,732,000 7.01.01 Sales of Goods and Services 304,869,000 272,549,000 7.01.02 Other Revenues 9,242,000 8,297,000 7.01.03 Revenues Related to the Construction of Assets to be Used in Own Operations 60,238,000 63,933,000 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (4,163,000) (47,000) 7.02 Inputs Acquired from Third Parties (217,463,000) (185,046,000) 7.02.01 Cost of Sales (108,257,000) (94,810,000) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (81,619,000) (72,282,000) 7.02.03 Impairment charges / reversals of Assets (1,404,000) (837,000) 7.02.04 Others (26,183,000) (17,117,000) 7.02.04.01 Write-off - overpayments incorrectly capitalized (6,194,000) − 7.02.04.02 Others (19,989,000) (17,117,000) 7.03 Gross Added Value 152,723,000 159,686,000 7.04 Retentions (21,869,000) (20,963,000) 7.04.01 Depreciation, Amortization and Depletion (21,869,000) (20,963,000) 7.05 Net Added Value Produced 130,854,000 138,723,000 7.06 Transferred Added Value 4,182,000 4,265,000 7.06.01 Share of Profit of Equity-accounted Investments 991,000 1,039,000 7.06.02 Finance Income 2,974,000 3,086,000 7.06.03 Others 217,000 140,000 7.07 Total Added Value to be Distributed 135,036,000 142,988,000 7.08 Distribution of Added Value 135,036,000 142,988,000 7.08.01 Employee compensation 23,863,000 20,779,000 7.08.01.01 Salaries 17,809,000 14,359,000 7.08.01.02 Fringe Benefits 5,175,000 5,624,000 7.08.01.03 Unemployment benefits (FGTS) 879,000 796,000 7.08.02 Taxes and contributions 83,431,000 80,426,000 7.08.02.01 Federal 48,084,000 48,306,000 7.08.02.02 State 35,082,000 31,942,000 7.08.02.03 Municipal 265,000 178,000 7.08.03 Return on third-party capital 22,704,000 24,727,000 7.08.03.01 Interest 11,460,000 12,373,000 7.08.03.02 Rental expenses 11,244,000 12,354,000 7.08.04 Return on Shareholders' Equity 5,038,000 17,056,000 7.08.04.03 Retained Earnings (losses) for The Period 5,013,000 17,289,000 7.08.04.04 Non-controlling Interests 25,000 (233,000) 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 - Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB) and also in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1). The individual interim financial information has been prepared and is being presented in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1) and does not differ from the consolidated information, except for the maintenance of the noncurrent deferred charges account, as established in CPC 43 (R1) – First-time adoption of Brazilian Accounting Pronouncements . The reconciliation between the parent company’s and the consolidated shareholders’ equity and net income is presented in Note 4.1. This interim financial information presents the significant changes which occurred in the period, avoiding repetition of certain notes to the financial statements previously reported, and presents the consolidated information, considering Management’s understanding that the consolidated information provides a more comprehensive view of the Company’s financial position and operational performance, along with some individual information of the parent company. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2013, which include the full set of notes. In the three-month period ending September 30, 2014, the Company reclassified the charges for inventory write-downs to net realizable value for the nine-month period ending September 30, 2014 of R$ 1,112 (R$ 837 for the nine-month period ending September 30, 2013) from other expenses to cost of sales (note 9). The Company believes the classification of the write-offs as cost of sales to be a more appropriate basis for presenting the expenses by function and consistent with the industry practice. Net income was not affected in any of the periods presented. The Company’s Board of Directors in a meeting held on April 22, 2015 authorized this interim financial information for issue. Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: write-off of overpayments improperly capitalized, oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, impairment of assets, hedge accounting, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income taxes (income tax – IRPJ and social contribution on net income – CSLL). Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off R$ 6,194 (R$ 4,788 in the Parent Company) of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. According to testimony from Brazilian criminal investigations that became available beginning October 2014, senior Petrobras personnel conspired with contractors, suppliers and others from 2004 through April 2012 to establish and implement an illegal cartel that systematically overcharged the Company in connection with the acquisition of property, plant and equipment. Two Petrobras executive officers ( diretores ) and one executive manager were involved in this payment scheme, none of whom has been affiliated with the Company since April 2012; they are referred to below as the “former Petrobras personnel.” The overpayments were used to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, the former Petrobras personnel and other individuals involved in the payment scheme. The Company itself did not make the improper payments, which were made by the contractors and suppliers and by intermediaries acting on behalf of the contractors and suppliers. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras believes that under IAS 16, the amounts it overpaid pursuant to this payment scheme should not have been included in historical costs of its property, plant and equipment. However, Petrobras cannot specifically identify either the individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. As a result, Petrobras developed a methodology to estimate the aggregate amount that it overpaid under the payment scheme, in order to determine the amount of the write-off representing the overstatement of its assets resulting from overpayments used to fund improper payments. The circumstances and the methodology are described below. Background In 2009, the Brazilian federal police began an investigation called “Lava Jato” (Car Wash) aimed at criminal organizations engaged in money laundering in several Brazilian states. The Lava Jato Operation is extremely broad and involves numerous investigations into several criminal practices focusing on crimes committed by individuals in different parts of the country and sectors of the Brazilian economy. Over the course of 2014, the Brazilian Federal Prosecutor’s Office focused part of its investigation on irregularities involving Petrobras’s contractors and suppliers and uncovered a broad payment scheme that involved a wide range of participants, including the former Petrobras personnel. Based on the information available to Petrobras, the payment scheme involved a group of 27 companies that, between 2004 and April 2012, colluded to obtain contracts with Petrobras, overcharge the Company under those contracts and use the overpayment received under the contracts to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, the former Petrobras personnel and other individuals involved in the scheme. Petrobras refers to this scheme as the “payment scheme” and to the companies involved in the scheme as “cartel members.” In addition to the payment scheme, the investigations identified several specific instances of other contractors and suppliers that allegedly overcharged Petrobras and used the overpayment received from their contracts with the Company to fund improper payments, unrelated to the payment scheme, to certain Petrobras employees, including the former Petrobras personnel and a former Chief International Officer. Those contractors and suppliers are not cartel members and acted individually. Petrobras refers to these specific cases as the “unrelated payments.” In connection with the investigation of the payment scheme, Paulo Roberto Costa, a former Chief Downstream Officer of Petrobras, was arrested in March 2014 and subsequently charged for money-laundering and passive corruption. Other former executives of Petrobras, including Renato de Souza Duque (a former Chief Services Officer), Nestor Cerveró (a former Chief International Officer) and Pedro José Barusco Filho (a former executive manager of the Services area), as well as former executives of Petrobras contractors and suppliers, have been or are expected to be charged as a result of the investigation. When the Company issued its 2013 audited financial statements on February 27, 2014, when it filed its 2013 Form 20-F on April 30, 2014, and when it issued its interim financial statements for the six months ended June 30, 2014 on August 8, 2014, there was no evidence available to Petrobras related to the Lava Jato investigation that would have affected the conclusions of the Company regarding the fact that its financial statements fairly presented its financial position, and the extent of the payment scheme had not been made public. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Information and sources available to Petrobras On October 8, 2014, Costa and Alberto Youssef testified in the 13th Criminal District Court of Curitiba (Vara Federal Criminal de Curitiba) (“Paraná Court”), publicly describing the payment scheme. Since then, extensive testimony of participants in the payment scheme who have entered into plea agreements has been made public. The Company’s understanding of the payment scheme, and its methodology for measuring its impact on the Company, are based on this testimony, which includes the complete testimony of two of the former Petrobras personnel (Costa and Barusco), the complete testimony of two individuals who acted as intermediaries in the payment scheme (Youssef and Julio Gerin de Almeida Camargo), partial testimony of another individual who acted as an intermediary in the payment scheme (Shinko Nakandakari), and the complete testimony of one representative of a construction company (Augusto Ribeiro de Mendonça Neto). The Brazilian Federal Prosecutor’s Office, which is in possession of the full record of the investigation to date, filed administrative misconduct complaints (ações de improbidade administrativa) on February 20, 2015 against five cartel members based on the payment scheme and relied on the same approach used by the Company to measure the actual damages attributable to the payment scheme, as set out below. A significant portion of the information mentioned above was made public after January 28, 2015, when the Company issued its interim financial statements as of and for the nine months ended September 30, 2014 not reviewed by independent auditors, amplifying and corroborating the information that was previously available, namely the testimony of Barusco, Costa, Youssef and Nakandakari. The information available to the Company is generally consistent with respect to the existence of the payment scheme, the companies involved in the payment scheme, the former Petrobras personnel involved in the payment scheme, the period during which the payment scheme was in effect, and the maximum amounts involved in the payment scheme relative to the contract values of affected contracts. Petrobras will monitor the results of the investigations and the availability of other information concerning the payment scheme. If information becomes available that indicates with sufficient precision that the estimate described above should be adjusted, Petrobras will evaluate whether the adjustment is material and, if so, recognize it. However, the Company has no expectation that additional information bearing on these matters is or will be available from internal sources. Other information obtained in the course of the Lava Jato investigation, including portions of Nakandakari’s testimony, has not been made public. However, the Company believes that, at this point, the risk that new information emerges causing material changes to the known facts and materially affecting the adjustment described below is low. This belief is largely based on the fact that a significant amount of information has become public, it is unlikely that the Brazilian authorities (in possession of the full record of the investigation to date) would withhold information that is inconsistent with what they have publicly released (they have relied on the same approach to measure the actual damages attributable to the payment scheme in the civil and criminal proceedings they have already filed) and the public information is consistent even though it comes from a range of individuals with different positions and motivations, including two of the former Petrobras personnel, alleged intermediaries in the payment scheme and representatives of contractors and suppliers. The Company’s response to the facts uncovered in the Lava Jato investigation, a description of the payment scheme and the accounting issue regarding the payment scheme, as well as the approach adopted by the Company to account for the impact of the payment scheme are set out below. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The Company’s response to the facts uncovered in the investigation While the internal and external investigations are ongoing, the Company is taking the necessary procedural steps with Brazilian authorities to seek compensation for the damages it has suffered, including those related to its reputation. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. The proceedings will also include civil proceedings against cartel members, which Petrobras would have the right to join as a plaintiff, and it expects to do so. The civil proceedings typically result in three types of relief: effective damages, civil fines and moral damages. Petrobras would be entitled to any effective damages and possibly civil fines. Moral damages would typically be contributed to a federal fund, although Petrobras may seek to obtain moral damages once it joins the proceedings as a plaintiff. Petrobras does not tolerate corruption or any illegal business practices of its contractors or suppliers or the involvement of its employees in such practices, and it has therefore undertaken the following initiatives in furtherance of the investigation of irregularities involving its business activities and to improve its corporate governance system: - The Company has established several Internal Investigative Committees (Comissões Internas de Apuração – CIA) to investigate instances of non-compliance with corporate rules, procedures or regulations. We have provided the findings of the internal commissions that have been concluded to Brazilian authorities. - On October 24 and 25, 2014, the Company engaged two independent law firms, U.S. firm Gibson, Dunn & Crutcher LLP and Brazilian firm Trench, Rossi e Watanabe Advogados, to conduct an independent internal investigation. - The Company has been cooperating fully with the Brazilian Federal Police (Polícia Federal), the Brazilian Public Prosecutor’s Office (Ministério Público Federal), the Brazilian Judiciary, and other Brazilian authorities (the Federal Audit Court – Tribunal de Contas da União – TCU, and the Federal General Controller – Controladoria Geral da União – CGU). - The Company has established committees to analyze the application of sanctions against contractors and suppliers, and imposed a provisional ban on contracting with the cartel members (and entities related to them) mentioned in the testimony that has been made public. - The Company has developed and implemented measures to improve corporate governance, risk management and control, which are documented in standards and minutes of management meetings that establish procedures, methods, responsibilities and other guidelines to integrate such measures into the Company’s practices. - The Company has created a position of Governance, Risk and Compliance Officer, with the aim of supporting the Company’s compliance programs and mitigating risks in its activities, including fraud and corruption. The new Officer participates in the decisions of the Executive Board, and any matter submitted to the Executive Board for approval must previously be approved by this Officer as they relate to governance, risk and compliance. 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - On January 13, 2015 the Board of Directors appointed Mr. João Adalberto Elek Junior to the position of Governance, Risk and Compliance Officer. Mr. João Adalberto Elek Junior took office on January 19, 2015. He will serve a three-year term, which may be renewable, and may only be removed by a vote of the Board of Directors, including the vote of at least one Board Member elected by the non-controlling shareholders or by the preferred shareholders. - A Special Committee was formed to act independently and to serve as a reporting line to the Board of Directors for the firms conducting the independent internal investigation. The Special Committee is composed of Ellen Gracie Northfleet, retired Chief Justice of the Brazilian Supreme Court (as chair of the Committee), Andreas Pohlmann, Chief Compliance Officer of Siemens AG from 2007 to 2010, and the executive officer of Governance, Risk and Compliance, João Adalberto Elek Junior. Description of the payment scheme and its impact on the Company’s financial statements The following items discuss the need to correct the carrying amount of specified property, plant and equipment due to the impact of the payment scheme, as well as the impracticability of identifying actual improper payments, tying the overpayments to specific contract payments, or measuring the exact amount of the overpayments to be corrected. They also discuss the approach adopted by the Company to write off capitalized costs representing amounts that Petrobras overpaid for property, plant and equipment. Note 3.3 below discusses the two alternative approaches considered and rejected by the Company as surrogates for measuring the exact amounts. The payment scheme and the need to correct the carrying amount of specified property, plant and equipment According to the information available to the Company described above, under the payment scheme, a large number of contractors and suppliers colluded with the former Petrobras personnel to overcharge Petrobras under construction contracts and contracts to provide Petrobras with goods and services, and used the overpayments to make improper payments to political parties, elected officials or public officials, individual contractor personnel, or the former Petrobras personnel. In particular, the former Chief Downstream Officer, the former Chief Services Officer and the former executive manager of the Services area of Petrobras were involved in the payment scheme. Those individuals, who were all in positions of authority at Petrobras, not only failed to report the existence of the cartel, but they also used their influence to further the objectives of the payment scheme, primarily by ensuring that the cartel members would be selected to participate in bidding rounds for goods and services contracts with Petrobras so that the cartel members would secure contracts with the Company. However, there is no available information indicating that these individuals controlled or directed the use of the overpayments once the funds left Petrobras. In addition to the payment scheme, the investigations identified several other specific instances in which Petrobras was overcharged in connection with the acquisition of property, plant and equipment. The amount that Petrobras was overcharged was used to make unrelated payments to Petrobras personnel. Impracticability of determining the actual amount of overpayment and the periods to be corrected It is impracticable to identify the exact date and amount of each overpayment by the Company to the contractors and suppliers because of the limitations described below: The information available to the Company in the testimony identifies the companies involved in the payment scheme and the period of time it was in effect, but the testimony does not identify all the affected contracts, the individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras itself did not make or receive any improper payments. They were made by outside contractors and suppliers, so the exact amounts that the Company overpaid to fund these payments cannot be identified. The information to determine the amount by which the Company was overcharged by the cartel members is not contained within the Company’s accounting records. These records reflect the terms of the contract entered into by the Company, which entailed payments that were inflated because of the conspiracy among the cartel members and the former Petrobras personnel to overcharge Petrobras. Since the Company cannot identify the amount of overpayments for specific contractual payments or in specific accounting periods, it cannot determine the period in which to adjust property, plant and equipment. Two independent law firms are conducting an independent internal investigation, under the direction of the Special Committee mentioned above. The independent internal investigation is not expected to provide additional quantitative information of a kind to support an adjustment to the Company’s financial statements. The information available to the investigators is limited to internal information of Petrobras, so it will not be able to produce specific identified information on the amount by which the Company was overcharged. The money-laundering activities alleged to have occurred were designed to hide the origins and amounts of the funds involved, so a specific accounting should not be expected. The ongoing investigations by Brazilian authorities will focus on the criminal liability of individuals, and not on establishing a full accounting of the amounts that Petrobras was overcharged by the cartel members or all improper payments made by contractors and suppliers from the Company’s contract payments. These investigations may take several years before all the evidence and allegations are evaluated. The Brazilian authorities have filed actions against contractors and suppliers and their respective representatives. In these actions, the prosecutors have sought judicial remedies for administrative misconduct (ação de improbidade administrativa) using 3% of the contract prices paid to the contractors and suppliers to measure the actual damages attributable to the payment scheme, which is consistent with the methodology used by the Company to account for the effects of the payment scheme. The scope of this process is not expected to produce a full accounting of all improper payments, even after the significant amount of time the investigations by Brazilian authorities may take. Brazilian law does not provide for discovery in civil proceedings, so the information that is produced in these proceedings would not be expected to exceed the information produced in the investigation and the criminal proceedings. As previously discussed, despite the limitations described above, the information available to the Company is, in general, consistent in terms of the individuals and companies involved in the payment scheme, the period during which the payment scheme was in effect, and the percentage of overcharging applied over the total contract values under affected contracts and used to fund the improper payments made by contractors and suppliers. Approach adopted by the Company to adjust its property, plant and equipment for overpayments As it is impracticable to identify specific periods and amounts for the overpayments by the Company, the Company considered all the information available (as described above) to quantify the impact of the payment scheme. When the Company issued its interim financial statements as of and for the nine months ended September 30, 2014 not reviewed by independent auditors, the Company did not yet possess information robust enough to make adjustments in its financial statements considering that a number of documents it knew existed had not yet been released, such as the plea agreement testimony of Barusco, as well as the plea agreement testimony of Costa and Youssef. 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Since January 28, 2015, substantial additional evidence has been made public that amplifies and corroborates the information that was previously available. - Barusco’s testimony has been made public. - The testimony provided under the plea agreements of Costa and Youssef that had previously been kept under seal has been made public. - Portions of Nakandakari’s testimony have been made public. - The Brazilian Federal Prosecutor’s Office has filed complaints (ações de improbidade administrativa) against cartel members seeking damages based on the improper payments. - The Brazilian Federal Prosecutor’s Office has filed additional criminal complaints against individuals involved in the payment scheme as representatives of the construction companies, intermediaries or the former Petrobras personnel. - A leniency agreement has been entered into by a construction company involved in the cartel, Setal Engenharia e Construções, with Brazilian authorities. The Company included in its historical cost for property, plant and equipment all of the amounts paid under the affected contracts. However, the Company believes that the amount of its contract payments representing overpayments to contractors and suppliers pursuant to the payment scheme should not have been capitalized as property, plant and equipment. The testimony identified 27 cartel members (Brazilian contractors and suppliers involved in the payment scheme) and several additional instances where a contractor or supplier acting individually overcharged to make improper payments unrelated to the payment scheme. The testimony states that the cartel and the payment scheme were active from 2004 through April 2012. The Company also evaluated whether the payment scheme affected periods before 2004. However, the testimony does not indicate that the payment scheme was in effect before 2004 and even if it were, the impact of contractors and suppliers overcharging the Company prior to 2004 is not material, as most of the Company’s property, plant and equipment assets were built between 2004 and 2014 (the balance of property, plant and equipment was R$ 67 billion as of December 31, 2003) and the assets existing as of December 31, 2003 were substantially depreciated by 2014. Based on the available information described above, the Company concluded that the portion of the costs incurred to build its property, plant and equipment that resulted from contractors and suppliers in the cartel overcharging the Company to make improper payments should not have been capitalized. In order to account for the impact of overpayments, the Company developed an estimation methodology to serve as a proxy for the adjustment that should be made to property plant and equipment using the five steps described below: (1) Identify contractual counterparties: the Company listed all the companies identified in public testimony, and using that information the Company identified all of the contractors and suppliers that were either so identified or were consortia including entities so identified. (2) Identify the period: the Company concluded from the testimony that the payment scheme was operating from 2004 through April 2012. 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) (3) Identify contracts: the Company identified all contracts entered into with the counterparties identified in step 1 during the period identified in step 2, which included supplemental contracts when the original contract was entered into between 2004 and April 2012. It has identified all of the property, plant and equipment related to those contracts. (4) Identify payments: the Company calculated the total contract values under the contracts identified in step 3. (5) Apply a fixed percentage to the amount determined in Step 4: the Company estimated the aggregate overpayment by applying a percentage indicated in the depositions (3%) to the total amounts for identified contracts. The calculation considered all the recorded amounts in the Company’s books and records from 2004 through September 2014 with respect to contracts initially entered into between 2004 and April 2012, and any related supplemental contracts, between the companies of the Petrobras group and the cartel members (individually or in a consortium). This broad scope was used to produce the best estimate for quantifying the aggregate amount of the overpayment, even if there was no specific evidence of overcharging or improper payments under every affected contract. The Company also identified amounts recorded in its books and records concerning specific contracts and projects with the non-cartel members to account for the amounts those companies overcharged Petrobras to fund improper payments they made, unrelated to the payment scheme and the cartel. For overpayments attributable to non-cartel members, unrelated to the payment scheme, the Company included in the write-off for incorrectly capitalized overpayments the specific amounts of improper payments or percentages of contract values, as described in the testimony, which were used by those suppliers and contractors to fund improper payments. The Company has a number of ongoing projects in which the original contract was entered into between 2004 and April 2012. The approach adopted by the Company considers that the overcharge was applied over total contract values. These include contract payments to be incurred by Petrobras in future periods, because it is impracticable to allocate the aggregate overpayments to specific periods and the portion of the overcharge that relates to future contract payments may have been charged to the Company in prior periods. Therefore, the write-off of overpayments incorrectly capitalized takes into account the total contract values and not only contract payments already incurred. However, as mentioned above, based on the available information, the Company believes that the cartel and the payment scheme were dismantled after April 2012 and that, considering all the developments in the ongoing criminal investigation, the improper payments related to the payment scheme have stopped. Petrobras believes that this methodology produces the best estimate for the aggregate overstatement of its property, plant and equipment resulting from the payment scheme, in the sense that it represents the upper bound of the range of reasonable estimates. The estimate assumes that all contracts with the identified counterparties were affected and that 3% represents the amount by which the Company overpaid on those contracts. Both assumptions are supported by the testimony, even though some testimony indicated lower percentages with respect to certain contracts, a shorter period (2006 to 2011), or fewer contractors involved. Along with the write-off to reduce the carrying amount of specified property, plant and equipment, the impact in the current period includes write-offs of tax credits (VAT and correlated taxes) and a provision for credits applied in prior periods with respect to property, plant and equipment that has been written-down, as well as the reversal of depreciation of affected assets beginning on the date they started operating. As previously discussed, the testimony does not provide sufficient information to allow the Company to determine the specific period during which the Company made specific overpayments. Accordingly, the write-off of overpayments incorrectly capitalized was recognized in the third quarter of 2014, because it is impracticable to determine the period-specific effect in each prior period. The Company believes this approach is the most appropriate pursuant to the requirements of IFRS for the correction of an error. 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) In addition, the Company has evaluated the materiality of the impact of the payment scheme on prior periods presented in its financial statements for comparative purposes using two different analyses: it estimated the allocation of the overpayments to specific prior periods if all overpayments were made on a pro rata basis out of each of the actual contract payments and capitalized correspondingly; and it also estimated the materiality of improper payments to prior periods if the improper payments had been made at inception (on the date the contracts were entered into). Both allocation exercises indicated writing off the overpayment that was improperly capitalized would not have been material to any of the prior periods presented for comparative purposes. The Company has not recovered and cannot reliably estimate any recoverable amounts at this point. Any amounts ultimately recovered would be recorded as income when received (or when their realization becomes virtually certain). As previously mentioned, Petrobras believes that under IAS 16, the amounts it overpaid pursuant to the payment scheme should not have been included in the historical cost of the property, plant and equipment. Therefore, under Brazilian tax legislation, this write-off is considered a loss resulting from unlawful activity and subject to the evolution of the investigations in order to establish the actual extent of the losses before they can be deducted from an income tax perspective. As a result, at September 30, 2014, it is not possible for the Company to estimate the amounts that will ultimately be considered deductible or the timing for the deduction. Accordingly no deferred tax assets were recognized for the write-off of overpayments incorrectly capitalized. The Company carefully considered all available information and, as discussed above, does not expect that new developments in the investigations by the Brazilian authorities, by the independent law firms conducting an internal investigation, or by new internal commissions set up (or a review of the results of previous internal investigations) could materially impact or change the methodology described above. Notwithstanding this expectation, the Company will continuously monitor the investigations for additional information and will review its potential impact on the adjustment. The total impact of the adjustments described above by business area is set out below. Consolidated “Write-off – overpayments incorrectly capitalized” E&P RTM GAS & POWER DISTRIB. INTER. CORP. TOTAL Payment scheme: Total contract amounts (*) 62,679 110,867 21,233 757 752 3,322 199,610 Estimated aggregate overpayments (3%) 1,880 3,326 637 23 23 99 5,988 Unrelated payments (outside the cartel) 139 1 10 − − − 150 2,019 3,327 647 23 23 99 6,138 Reversal of depreciation of the affected assets (87) (198) (52) − − (9) (346) Impact on property, plant and equipment 1,932 3,129 595 23 23 90 5,792 Write-down of tax credits related to affected assets (**) 37 298 57 − − 10 402 Write-off – overpayments incorrectly capitalized 1,969 3,427 652 23 23 100 6,194 (*) Of this amount, R$ 44,115 represents amounts scheduled to be paid after September 30, 2014. (**) Write-down of tax credits that will not be applicable in the future. 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Possible alternative approaches considered and rejected IFRS allows the use of a revaluation model under IAS 16 to re-measure the carrying amount of property, plant and equipment, but the use of revaluation models is not permitted by Brazilian Corporation Law. As a result, the Company did not consider that approach as a viable alternative to address the impact of the overpayment on the affected property, plant and equipment. The Company considered whether it could develop a surrogate or proxy to quantify the errors to be corrected. The proposed proxy would involve determining the fair value of each affected asset (measured on a stand-alone basis), and estimating the amount of overpayments as being the difference between the fair value of each affected asset and its carrying amount. The proposed approach would be different than a charge for impairment because the assets would be valued on a stand-alone basis and not as a group of assets included in a cash generating unit. The recoverable amount of those assets would also not be determined by the higher amount between their fair value and their value in use, but would be considered to be their fair value. The Company engaged two global firms internationally known as independent appraisers to determine the fair value of most of the affected assets based on the valuation technique that was most appropriate to the specificities of each asset and for which relevant data was available. For 31 individual assets, book value exceeded fair value by an aggregate of R$ 88.6 billion, while the book value of the 21 other individual assets was an aggregate of R$ 27.2 billion below fair value. As previously discussed, the difference between the fair value and the carrying amount of those assets would conceptually be attributable to improper payments. However, after the difference was measured, the Company concluded that the shortfall between the fair value and the carrying amount of the assets was significantly larger than any reasonable estimate of the improper payments uncovered in the context of the Lava Jato investigation. Fair value shortfalls originate not primarily from improper payments, but from different sources (both related to the method of measuring the fair value and to changes in the business context), which cannot be individually or separately quantified, such as: - The fair value of the assets was measured on a stand-alone basis and did not consider value that would be added to the assets when used in an integrated manner, in which value is transferred from one asset to another, depending on how the company operates the assets, because management seeks to achieve the global optimum of the portfolio of assets instead of the individual optimum (especially for the refining assets). Those gains are captured when those assets are evaluated inside cash-generating units (CGU) for impairment testing and many of the affected assets are in a single CGU; - The discount rate used by the appraisers considered a risk premium related to the acquisition of a single asset by a third party inside a market highly concentrated in a single large-scale player (Petrobras). This would be applicable to evaluate the acquisition of new property, plant and equipment, but not to determine the value in use of assets which already belong to the portfolio of the Company; - Changes in economic and financial variables (exchange rate, discount rate, risk metrics and cost of capital); - Changes in estimates of prices and margins of inputs; - Changes in projections of prices, margins and demand for products sold in light of recent changes in market conditions; - Changes in equipment and input prices, wages and other correlated costs; 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - The impact of local content requirements; and - Project planning deficiencies (especially in the Engineering and Downstream areas). Therefore, the Company concluded that using the fair value as a surrogate or proxy to adjust its property, plant and equipment would not have been appropriate, as the adjustment would include elements with no direct relation to the overpayments. Changes in the current business context Changes in the Company’s business context and the impact of the Lava Jato investigation prompted a review of the Company’s future prospects and ultimately led to the reduction in the pace of the Company’s capital expenditures. Petrobras’s ability to invest its available funds has been limited as a result of a decrease in expected future operating revenues following the decline of oil prices, along with the devaluation of the Brazilian real, which has increased the Company’s cash outflows to service debt in the near term, most of which is denominated in foreign currencies. For a variety of reasons, including the economic and political environment in Brazil, Petrobras is currently unable to access the capital markets. Other sources of available financing are limited, and in any event would be insufficient to meet Petrobras’s investment needs. Petrobras also faces a shortage of qualified contractors and suppliers as a result of the difficulties created for suppliers by the Lava Jato investigation. As a result, Petrobras has recently determined to delay or suspend the completion of some of the assets and projects included in Petrobras’s capital expenditure plan that are expected to contribute little to its cash generation from its operations or that present complications due to contractor insolvency or to a lack of availability of qualified suppliers (as a result of the Lava Jato investigation or otherwise). Investigations involving the Company Petrobras is not a target of the Lava Jato investigation. On November 21, 2014, Petrobras received a subpoena from the U.S. Securities and Exchange Commission (SEC) requesting certain documents and information about the Company. The Company has been complying with the subpoena and intends to continue to do so, working with the independent Brazilian and U.S. law firms that were hired to conduct an independent internal investigation. Legal proceedings involving the Company See note 30 for information about class actions and the Company’s other material legal proceedings. 4. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the nine-month period ended September 30, 2014. The main disposal of assets and legal mergers are set out in note 10. 34 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Reconciliation between shareholders’ equity and net income for the parent company and consolidated Jan-Sep 2014 Jan-Sep 2013 Consolidated - IFRS 342,396 349,334 5,038 17,056 Non-controlling Interests (1,071) (1,394) (25) 233 Deferred Expenses, Net of Income Tax 131 200 (69) (132) Parent company - Brazilian Accounting Standards (CPC) 341,456 348,140 4,944 17,157 5. Summary of significant accounting policies The accounting policies and methods of computation followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2013 were consistently followed in the preparation of these consolidated and individual interim financial statements. The estimated useful life of equipment and other assets was reviewed in 2014, based on reports of internal appraisers, as set out below: Weighted average useful life Class of assets Previous Reviewed Refining plants and equipment 10 years 20 years Natural gas processing and treating units 10 years 20 years Offshore wellhead equipment 5 years 10 years Drilling tools - offshore 5 to 10 years 8 years Drilling tools - onshore 5 to 10 years 3 to 10 years Ancillary tools 10 to 31 years 6 to 10 years Offshore production facilities 10 to 30 years 25 years Buildings 25 years 50 years 6. Cash and cash equivalents Consolidated Cash at bank and in hand 2,006 2,227 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 12,285 8,182 Other investment funds 96 125 12,381 8,307 - Abroad 35,237 26,638 Total short-term financial investments 47,618 34,945 Total cash and cash equivalents 49,624 37,172 35 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 7. Marketable securities Consolidated Trading securities 7,850 9,085 Available-for-sale securities 47 39 Held-to-maturity securities 13,071 284 20,968 9,408 Current 20,674 9,101 Non-current 294 307 Trading securities refer mainly to investments in Brazilian Government Bonds and held-to-maturity securities are mainly comprised of time deposits in highly-rated financial institutions. These financial investments have maturities of more than three months and are classified as current assets due to the expectation of their realization in the short term. 8. Trade and other receivables Trade and other receivables, net Consolidated Trade receivables Third parties 27,661 23,785 Related parties (Note 19.5) Investees 1,661 1,542 Receivables from the electricity sector 6,277 4,332 Petroleum and alcohol accounts - receivables from Federal Government 841 836 Other receivables 5,430 6,066 41,870 36,561 Provision for impairment of trade receivables (7,613) (3,293) 34,257 33,268 Current 21,549 22,652 Non-current 12,708 10,616 Changes in the allowance for impairment of trade receivables Consolidated Opening balance 3,293 2,967 Additions (*) 4,369 290 Write-offs (113) (144) Cumulative translation adjustments 64 180 Closing balance 7,613 3,293 Current 2,924 1,873 Non-current 4,689 1,420 (*) Relates primarily to the electricity sector (see note 8.4). 36 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Trade receivables overdue - Third parties Consolidated Up to 3 months 1,091 2,133 From 3 to 6 months 486 637 From 6 to 12 months 664 925 More than 12 months 5,664 4,279 7,905 7,974 Trade receivables - Electricity Sector (isolated electricity system in the northern region of Brazil) Consolidated Not yet due Overdue Total Not yet due Overdue Total Clients Eletrobras Group (Note 19.5) 1,066 5,211 6,277 1,553 2,779 4,332 Companhia de Gás do Amazonas (CIGÁS) 2,589 489 3,078 − 1,597 1,597 Others 122 836 958 101 617 718 3,777 6,536 10,313 1,654 4,993 6,647 (-) Provision for impairment of trade receivables (1,955) (1,836) (3,791) − (34) (34) Total 1,822 4,700 6,522 1,654 4,959 6,613 Related parties 1,063 4,438 5,501 1,553 2,763 4,316 Third parties 759 262 1,021 101 2,196 2,297 As of September 30, 2014, R$ 9,739 of the Company’s receivables from the isolated electricity system located in the northern region of Brazil were classified as non-current assets. The balance of those receivables was R$ 10,313 as of September 30, 2014 (R$ 6,647 as of December 31, 2013) and comprise: (i) R$ 9,540 (R$ 6,228 as of December 31, 2013) from fuel oil, natural gas and other products sold to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers (Produtores Independentes de Energia – PIE) located in the northern region of Brazil. (ii) R$ 773 (R$ 419 as of December 31, 2013) from an electricity supply contract entered into by Petrobras and a subsidiary of Eletrobras in 2005 classified as a finance lease of two thermoelectric power plants in the northern region of Brazil. The thermoelectric power plants will be transferred to the subsidiary of Eletrobras by the end of the lease term (20 years) for no additional cost. These receivables are not overdue. A portion of the costs related to the fuel supplied to those thermoelectric power plants is borne by funds from the Fuel Consumption Account (Conta de Consumo de Combustível – CCC), which is managed by Eletrobras. Funds transferred from the CCC to the electricity companies in the northern region of Brazil have not been sufficient for them to meet their financial obligations, and, as a result, some of these companies are experiencing financial difficulties and have not been able to pay for the products supplied by Petrobras. The Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras on December 31, 2014 with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged being indebted in the amount of R$ 8,601. This amount will be updated based on the Selic interest rate every month. Under the agreement, the amounts are expected to be paid in 120 monthly installments beginning in February 2015. Pursuant to the debt acknowledgment agreement, receivables due to Petrobras in the amount of R$ 6,084 were collateralized by receivables from the CCC that were pledged as security. The collateralized receivables relate to amounts payable from the Brazilian Energy Development Account (Conta de Desenvolvimento Energético - CDE) to the CCC. One of the purposes of the CDE is to refund the costs incurred by the CCC to support electricity generation and distribution in the isolated electricity system. The debt acknowledgement agreement was collateralized when the Brazilian Electricity Agency - Agência Nacional de Energia Elétrica (ANEEL) recognized in February 2015 a debt acknowledgement for the payables from the CDE to the CCC. 37 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The Company’s Management has determined that an allowance for impairment of trade receivables is required to cover receivables with no guarantees, including the balances of previous debt acknowledgement agreements and from companies that were not part of the most recent debt acknowledgment agreement with Eletrobras. An allowance for impairment of trade receivables of R$ 3,756 was recognized in the quarter ended September 30, 2014. Beginning in 2015 the Brazilian government implemented a new pricing policy for the electricity sector, and has already implemented price increases in the first quarter of 2015. The new policy will strengthen the financial situation of the companies in the electricity sector and reduce their insolvency on payables from fuel oil and other products supplied. The Company expects that the impact of the higher electricity prices resulting from the new policy will be more significant after the first quarter of 2015, notably because the funds received from the end customer will be transferred to the CCC and used to refund the electricity generation companies. 9. Inventories Consolidated Crude Oil 11,188 13,702 Oil Products 12,988 11,679 Intermediate products 2,138 2,165 Natural Gas and LNG (*) 1,115 939 Biofuels 527 370 Fertilizers 84 60 28,040 28,915 Materials, supplies and others 4,525 4,532 32,565 33,447 Current 32,437 33,324 Non-current 128 123 (*) Liquid Natural Gas Consolidated inventories are presented net of a R$ 155 allowance reducing inventories to net realizable value (R$ 205 as of December 31, 2013), mainly due to the volatility of international prices of crude oil and oil products. The amounts recognized in profit or loss as cost of sales were R$ 1,112 (R$ 837 as of September 30, 2013). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of R$ 6,780 (R$ 6,972 as of December 31, 2013), as set out in note 22. Disposal of assets and legal mergers Disposal of assets Brasil PCH S.A. On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. which further assigned the sale and purchase contract to Chipley SP Participações for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of its voting stock, for a consideration of R$ 650, excluding contractual price adjustments. 38 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) On February 14, 2014, the remaining conditions precedent for this transaction were met and the disposal was concluded for a total amount of R$ 711, including contractual price adjustments. A gain of R$ 646 before taxes was recognized as other expenses, net. Petrobras Colombia Limited (PEC) On September 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petrobras Colombia Limited (PEC), a subsidiary of Petrobras International Braspetro B.V. (PIB BV), to Perenco Colombia Limited, for a consideration of US$ 380 million, subject to price adjustment until the closing of the transaction . On April 30, 2014 the transaction was concluded, the respective assets and liabilities were transferred to Perenco and a US$ 101 million gain was recognized as other expenses, net. UTE Norte Fluminense S.A. On April 11, 2014, Petrobras disposed of its 10% interest in UTE - Norte Fluminense S.A. to the Électricité de France Group (EDF) for R$ 182, recognizing a R$ 83 gain, as other expenses, net, with no condition precedent. Transierra S.A. On August 5, 2014, Petrobras disposed of its 44.5% interest in Transierra S.A. to Yacimientos Petrolíferos Fiscales Bolivianos (YPFB) for US$ 107 million, recognizing a US$ 32 million gain in other expenses, net . There are no precedent conditions to the transaction. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder, at a consideration of R$ 870, subject to price adjustment before the transaction is concluded. The transaction was approved in a Shareholders’ Extraordinary General Meeting held on September 30, 2013 and its conclusion is subject to certain conditions, including the approval by Conselho Administrativo de Defesa Econômica – CADE. Due to the pending conditions precedent for conclusion of this transaction, the assets and associated liabilities involved in this transaction are classified as held for sale. Petrobras Energia Peru. S.A. On November 12, 2013, the Board of Directors of Petrobras approved the disposal of 100% of Petrobras Energia Peru S.A. by Petrobras de Valores Internacional de España S.L. – PVIE and Petrobras International Braspetro B
